DETAILED ACTION
This action is in response to the RCE filing of 3-22-2021. Claims 1-7 are pending and have been considered below:

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hauenstein et al. (“Hauenstein” 10318034 B1) .

Claim 1:  Hauenstein discloses an electronic device comprising:
a first sensor configured to detect a gesture that does not come into contact with the electronic device (Column 5, Lines 25-30; sensor to detect input above display);
a second sensor configured to detect a touch that comes into contact with the electronic device (Column 5, Lines 25-30; sensor to touch input on the display); 
and a controller configured to increase a size of an icon when a gesture is detected by the first sensor but a touch is not detected by the second sensor the icon being displayed on a display, the size of the icon being increased in accordance with a distance to a position where the gesture detected by the first sensor is performed (Column 46, Lines 21-37; object increases in size as distance between input and screen increases; no touch is detected at that time); 
Hauenstein does not explicitly disclose and decrease the size of the icon when a touch is detected by the second sensor. Shimotani is provided because it discloses a hover and touch 
Therefore it would have been obvious to one having ordinary skill in art before the effective filling date of the claimed invention to apply a known technique to a known device ready for improvement and provide an ability to reduce an icon as taught by Shimotani. Hauenstein states that modifications can be applied to the hover/touch system (Column 161, Lines 53-64) and adding this functionality provides a distinct visual feedback that ensures that a user is aware of a mode change. 
Modified Hauenstein discloses a decrease response, but may not explicitly disclose the size of the icon during the touch being decreased and not varying based on the distance to the position where the gesture detected by the first sensor is performed.
Kim is provided because it discloses a proximity touch system and further discloses a zoom functionality on icons based on the on the proximity touch. Further the zoom functionality is terminated once a touch is performed (exiting proximity touch region will return element to original size (for a zoom-in smaller))(Paragraphs 201-202). 
Therefore it would have been obvious to one having ordinary skill in art before the effective filling date of the claimed invention to apply a known technique to a known device ready for improvement and provide an ability reduce an icon in Hauenstein. Hauenstein states that modifications can be applied to the hover/touch system (Column 161, Lines 53-64) and adding this functionality maintains a constant visual feedback that ensures an enjoyable user experience. 
Last, modified Hauenstein may not explicitly disclose execute when a touch is detected by the second sensor and a gesture is detected by the first sensor. 
Lee is provided because it discloses a hover and touch system, the system can detect hover and touch inputs concurrently and further can determine if the touch input should be processed over the hover input (Paragraph 6-7 and 78-79; hover and input system and determination on executing the touch input).
Therefore it would have been obvious to one having ordinary skill in art before the effective filling date of the claimed invention to apply a known technique to a known device ready for improvement and provide an ability to concurrently collect two inputs and analyze what input to process as taught by Lee. The combination would provide an execution of zoom/modification of screen elements achieved through the hover and touch system of  Hauenstein with an added layer of evaluation to ensure the intended input is captured.   
Hauenstein states that modifications can be applied to the hover/touch system (Column 161, Lines 53-64) and one would have been motivated to incorporate this functionality because it provides improved input awareness ensuring that malfunction/erroneous inputs are properly addressed thereby improving the user experience. 

Claim 2:  Hauenstein, Shimotani, Kim and Lee further disclose an electronic device of claim 1, wherein when a gesture is detected by the first sensor, the controller is configured to increase the size of the icon as the distance to the position where the gesture detected by the first sensor is performed becomes longer (Hauenstein: Column 46, Lines 21-37; object increases in size as distance between input and screen increases). 
Claim 3:  Hauenstein, Shimotani, Kim and Lee further disclose an electronic device of claim 1, wherein after a gesture is detected by the first sensor and the controller increases the size of the icon, the controller is configured to decrease the size of the icon with increased size as the distance to the position where the gesture detected by the first sensor is performed becomes shorter (Hauenstein: Column 46, Lines 21-37; object decreases in size as distance between input and screen decreases). 
Claim 4:  Hauenstein, Shimotani, Kim and Lee further disclose an electronic device of claim 1, wherein when a touch is detected by the second sensor, the controller is configured to decrease the size of the icon with increased size (Shimotani: Paragraph 64; shrinks size of display/icons).
Claim 5:  Hauenstein, Shimotani, Kim and Lee disclose an electronic device of claim 1, wherein when a touch is detected by the second sensor, the controller is configured to deactivate a function for detection with the first sensor (Hauenstein: Column 45, Lines 32-57; touch exits system from hover mode).
Claim 6-7 are similar in scope to claim 1 and therefore rejected under the same rationale. 

Claim 7 is similar in scope to claims 1 and 6; further regarding the icon being displayed at a position in an arrangement of icons on a display, the arrangement of icons indicating positions of the icons relative to each other on the display, the size of the icon being increased in accordance with a distance to a position where the gesture detected by the first sensor is performed and the position of the icon in the arrangement being maintained regardless of the gesture (Kim: Paragraphs 201-202). The map icons presented in Kim do not change arrangement.
Regarding, while the touch is detected by the second sensor, deactivate a function for detection with the first sensor. Lee discloses that the finger input is processed, but does not state that the hover input is also processed therefore the function of the first is considered deactivated (Figure 10 and Paragraph 6-7).
Applicant specification states deactivation of the sensor includes detecting but not executing (Paragraph 11).   


Response to Arguments
Applicant's arguments have been considered but are moot in view of the new ground(s) of rejection. 
Lee is provided because it discloses a hover and touch system, the system can detect hover and touch inputs concurrently and further can determine if the touch input should be processed over the hover input (Paragraph 6-7 and 78-79; hover and input system and determination on executing the touch input).
Further regarding the deactivating, Lee’s functionality addresses this with the capability to process the finger input over the hover. Applicant’s specification states deactivation of the sensor includes detecting but not executing an input (Paragraph 11).   

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Cha et al. 20110105190A1 Figure 4c
Kim 9310984 B2 Column 24, Lines 8-28

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHERROD L KEATON whose telephone number is (571)270-1697.  The examiner can normally be reached on MONDAY -FRIDAY 9:30-5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Scott Baderman can be reached on 571-272-3644. The fax phone number for the organization where this application or proceeding is assigned is 571-273-3800.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SHERROD L KEATON/Primary Examiner, Art Unit 2142  
4-7-2021